Title: From Thomas Jefferson to Martha Jefferson Randolph, 22 December 1793
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson



My dear Martha
Philadelphia Dec. 22. 1793.

In my letter of this day fortnight to Mr. Randolph, and that of this day week to Maria, I mentioned my wish that my horses might meet me at Fredericksburg on the 12th. of January. I now repeat it, lest those letters should miscarry. The President made yesterday, what I hope will be the last set at me to continue; but in this I am now immoveable, by any considerations whatever. My books and remains of furniture embark tomorrow for Richmond. There will be as much in bulk as what went before. I think to address them to Colo. Gamble. As I retained longest here the things most necessary, they are of course those I shall want soonest when I get home. Therefore I would wish them, after their arrival to be carried up in preference to the packages formerly sent. The Nos. most wanting will begin at 67.—I hope that by the next post I shall
 be able to send Mr. Randolph a printed copy of our correspondence with Mr. Genet and Mr. Hammond, as communicated to Congress. They are now in the press. Our affairs with England and Spain have a turbid appearance. The letting loose the Algerines on us, which has been contrived by England, has produced peculiar irritation. I think Congress will indemnify themselves by high duties on all articles of British importation. If this should produce war, tho not wished for, it seems not to be feared. My best affections to Mr. Randolph, Maria, and our friends with you. Kisses to the little ones. Adieu my dear Martha. Your’s with all love

Th: Jefferson

